Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-16 remain pending.

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I – Claims 1-12:  These are apparatus claims that are directed to an ESP rig less deployment system that uses a three-phase motor and has a power cable & three separate inline connectors that each provide one phase of electrical power to the three-phase motor.
Species II – Claims 13-16:  These are method claims that are directed to an ESP rig less deployment system that specifically has inline wet mate connectors, has a motor connector mounted to the bottom of an ESP string such that the assembly can be lowered & rotated within the borehole.
The species are independent or distinct because each species has specific/special components that are not present in the other species such that the apparatus described in Species I would not necessarily require the method steps described in Species II, and vice versa.  
Looking to Species I, these claims requires that the ESP system uses a three-phase motor with three connectors that are each used to transmit one phase of the electrical power, whereas Species II does not have a three-phase motor and does not require that it also has inline connectors that are used to transmit one phase of the electrical power to the motor. 
Looking to Species II, these claims require that the ESP system performs the method steps of using inline wet mate connectors and having the necessary structure to allow the system to rotate within the borehole, whereas Species I does not require these steps to be performed by their apparatus. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), which would create an examination burden because the examiner would be required to search for two different inventions. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to John Ritchison on 6/10/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

EXAMINERS NOTE
The examiner found several issues in the claims that should be addressed to expedite prosecution of the application.  The following is a list of items that (if not addressed) would result in either an objection or rejection in the next office action, and the examiner would appreciate that these issues are addressed before the next office action is issued to expedite prosecution.  It is noted that this may not be an exhaustive list and the applicant should also give the claims a thorough review. 
Claims 1 & 8 should have a colon after “comprised of” in Line 3;
Claim 1 – Line 11 should have a semi-colon at the end of the line;
Claim 2 – Line 3 recites “the group” wherein it should recite “a group”;
Claim 8 – Line 17 should have a semi-colon at the end of the line;
Claim 8 is missing a period at the end of the claim
While Claim 1 recites in Lines 4 & 6 “a docking station” & “a motor connector” (in the singular form) Lines 7-8 recites “an inline electrical connection between each of the three motor connectors and docking stations”.  So the claim is simultaneously claiming a single docking station & motor connector AND multiple docking stations & motor connectors.
Claim 1 recites “lowers the initial cost for the operator” & “provides a simpler system that is more reliable” in Lines 14-15.  The terms “lowers” & “simpler” are relative terms which would render the claim indefinite because these terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 3 – Lines 2-4 recites “further comprised of an additional set of connectors that are incorporated in to facilitate electrical power connections”.  This renders the claim indefinite because it is not clear what the additional set of connectors are being incorporated into (i.e. are they in a specific component or just anywhere within the ESP rig less deployment system).
Claim 12 (which is dependent on Claim 4) recites in Lines 3-4 “the set of orientation features for the motor connector alignment guide tube”.  HOWEVER, Claim 4 is directed to the docking station comprising “a set of orientation features” (see Lines 3-5).  So as written, it is not clear if Claim 12 was meant to recite “the motor connector” OR if Claim 12 is saying that the docking station has its own set of orientation features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746     
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746